









U.S. XPRESS ENTERPRISES, INC.






Stock Option Agreement


Under


2002 Stock Incentive Plan






Name





       

--------------------------------------------------------------------------------

 





TABLE OF CONTENTS


Topic Heading
Page No.
1. Administration
1
2. Grant of Incentive Stock Option
1
3. Grant of Non-ISO Stock Option
1
4. Purchase Price
2
5. Time and Manner of Exercise
2
6. Anti-Assignment Provision
2
7. Termination of Employment
3
8. Method of Exercise
3
9. Disposal of ISO Option Shares
4
10. Adjustment in Number of Shares of Optioned Stock
      and Option Price
4
11. Employment
5
12. No Right to Continued Employment
5
13. Withholding
5
14. Availability of Shares; Payment of Expenses
6
15. Governing Law
6
16. Gender and Number
6
17. Headings and Definitions
6
APPENDIX A: Exercise Form
         










       

--------------------------------------------------------------------------------

 



Stock Option Agreement made this 5th day of February, 2004, by and between U.S.
Xpress Enterprises, Inc., a Nevada corporation (hereinafter referred to as the
"Company"), and ________________, an employee of the Company (hereinafter
referred to as the "Optionee");


W I T N E S S E T H:


WHEREAS, the shareholders of the Company approved the 2002 Stock Incentive Plan
(hereinafter referred to as the "Plan") effective April 9, 2002, for the purpose
of providing an incentive to key management employees of the Company to remain
with the Company and to develop and maintain a significant long-term ownership
position in the common stock of the Company; and


WHEREAS, the Company desires to grant to the Optionee the option(s) to purchase
the Company's common stock described herein; and


WHEREAS, the Optionee desires to accept such grant.


NOW, THEREFORE, in consideration of the mutual covenants herein set forth, for
other good and valuable consideration, and subject to the terms and conditions
of the Plan (a copy of which is attached hereto) which are hereby incorporated
by reference, the parties hereto hereby agree as follows:


1.  Administration. The Compensation Committee of the Board of Directors of the
Company ("Committee") shall administer the Plan, grant stock options and other
awards under the Plan, construe and interpret the Plan, establish rules and
regulations and perform all other acts as it believes reasonable and proper.
Should the Company not have a Compensation Committee, the full Board of
Directors shall have the responsibilities and powers of administration granted
to the Committee hereunder. An option may be canceled if an Optionee violates
the terms of either this Stock Option Agreement or the Plan or acts in a manner
which the Committee determines to be inimical to the best interest of the
Company. Any decision made, or action taken, by the Committee shall be final,
conclusive and binding on all parties to this Agreement.
 
2.  Grant of Incentive Stock Option. Effective ____________,  20___, the
Committee hereby irrevocably grants to the Optionee the right and option
(hereinafter referred to as the "ISO Option") to purchase from the Company _____
shares of the Company's common stock, par value $0.01 per share, as an incentive
stock option (as defined in Section 422 of the Internal Revenue Code)
(hereinafter referred to as the "ISO Optioned Stock"), subject to the terms and
conditions hereinafter set forth.


3.  Grant of Non-ISO Stock Option. Effective N/A , 19 , the Committee hereby
irrevocably grants to the Optionee the right and option (hereinafter referred to
as the "Non-ISO Option") to purchase from the Company N/A shares of the
Company's common stock, par value $0.01 per share, as a nonstatutory stock
option (hereinafter referred to as the "Non-ISO Optioned Stock"), subject to the
terms and conditions hereinafter set forth.


    1  

--------------------------------------------------------------------------------

 




4.  Purchase Price. The purchase price of the ISO Optioned Stock shall be $
13.90 per share (hereinafter referred to as the "ISO Option Price"), and the
purchase price of the Non-ISO Optioned Stock shall be $ N/A per share
(hereinafter referred to as the "Non-ISO Option Price").


5.  Time and Manner of Exercise. (a) Subject to the other provisions of this
Agreement, both the ISO Option and the Non-ISO Option shall become exercisable
as to the percentage of the aggregate number of shares covered by each such
option on and after each of the following dates during the term of each such
option as follows:


1/3 (    ) shares
on or after
1/3 (    ) shares
on or after
1/3 (    ) shares
on or after



To the extent not previously exercised in accordance with the terms of this
Agreement, both the ISO Option and the Non-ISO Option shall expire as of 11:59
p.m., Eastern Time, on the tenth (10th) anniversary of the date of this
Agreement. Notwithstanding the foregoing, both the ISO Option and the Non-ISO
Option shall immediately become exercisable as to 100% of the aggregate number
of shares covered by each such option upon the occurrence of any Change in
Control of the Company (as defined in Paragraph 16 of the Plan).


(b)  A minimum of 100 shares, or such lesser number as is exercisable if less
than 100 shares are exercisable, may be purchased by the Optionee from the
Company at any one time under either the ISO Option or the Non-ISO Option (as
applicable).


(c)   Except as provided in Section 7 hereof, neither the ISO Option nor the
Non-ISO Option may be exercised unless the Optionee is an employee of the
Company, as provided in Section 11 hereof, at the time of exercise. Neither the
Optionee nor his heirs, legatees, distributees, or legal representatives of his
estate shall have any rights of a stockholder with respect to the ISO Optioned
Stock or the Non-ISO Optioned Stock (as applicable) unless and until
certificates for such shares have been issued upon the exercise of the ISO
Option or the Non-ISO Option. Unless otherwise provided herein, no adjustments
shall be made for dividends or other rights for which the record date is prior
to the date of exercise of the applicable option.


6.   Anti-Assignment Provision. This Agreement shall be binding upon and inure
to the benefit of the parties hereto, and the successors and assigns of the
Company and its subsidiaries. However, except as may be approved by the
Committee where such approval will not adversely affect compliance of the Plan
with Rule 16b-3 under the Exchange Act, neither the ISO Option nor the Non-ISO
Option shall be transferable by the Optionee otherwise than (i) by will or the
laws of descent and distribution or (ii) pursuant to a "qualified domestic
relations order" (as defined in Section 414(p) of the Internal Revenue Code or
in


    2  

--------------------------------------------------------------------------------

 


Title I of ERISA), and each such option shall be exercisable, during the
Optionee's lifetime, only by him (or pursuant to the terms of any such qualified
domestic relations order). More particularly (but without limiting the
generality of the foregoing), neither the ISO Option nor the Non-ISO Option may
be assigned, transferred, pledged, hypothecated or encumbered in whole or in
part either directly or by operation of law or otherwise (except as otherwise
permitted in this Section 6) including, but not by way of limitation, by
execution, levy, garnishment, attachment, pledge, bankruptcy or in any other
manner. In the event of any unapproved attempted assignment, transfer, pledge,
hypothecation or other disposition of any ISO Option or Non-ISO Option contrary
to the provisions hereof, or the levy of any attachment or similar process upon
such option, such option shall automatically become null and void. Any transfer
of an ISO Option or Non-ISO Option approved by the Committee shall cause the
transferee to be treated as the "Optionee" for all purposes of the Plan unless
the Committee directs otherwise.


7.   Termination of Employment. In the event an Optionee shall cease to be
employed by the Company, in accordance with Section 11 hereof, while holding one
or more stock options (including both ISO Options and Non-ISO Options), each
option held shall immediately become fully vested (to the extent such option has
not already vested in accordance with Section 5(a)) if such termination of
employment is due to the Optionee's death, disability (determined in accordance
with Paragraph 11 of the Plan) or Retirement or Early Retirement (each as
defined in Paragraph 16 of the Plan). All vested (as well as any non-vested)
options shall expire at the earlier of the expiration of such option's term or
the following:


(i)   One year after termination due to Retirement or Early Retirement;


(ii)   One year after termination due to disability, as determined by the
Committee in accordance with Paragraph 11 of the Plan and in a manner not
inconsistent with any requirements of the Internal Revenue Code or Treasury
Regulations;


(iii)   One year after the Optionee's death; or


(iv)   Ninety (90) days following the date of termination if due to any other
reasons.


    In the event of death following termination of employment while any portion
of the ISO Option and/or the Non-ISO Option (as applicable) remains exercisable,
the Committee, in its discretion, may provide for an extension of the exercise
period of up to one year after the Optionee's death but not beyond the
expiration of the term of any such option.


    None of the provisions of this Section 7 shall be considered as permitting
the exercise of either the ISO Option or the Non-ISO Option (as applicable), or
any part thereof, at any time after 10 years from the date of this Agreement.


8.   Method of Exercise. Subject to the other provisions of this Agreement, both
the ISO Option and the Non-ISO Option may be exercised, in whole or in part, by
written notice of such exercise to the Chief Financial Officer of the Company
accompanied by cash or a check payable to the Company in the full amount of the
aggregate ISO Option Price and/or Non-ISO Option Price for the ISO Optioned
Stock and/or the Non-ISO Optioned Stock (as applicable) then being purchased.


    3  

--------------------------------------------------------------------------------

 




Alternatively, payment of the exercise price for either such option may be made
(in accordance with such procedures and limitations as the Committee may deem
appropriate) by means of either a "Qualified Cashless Exercise" (which will
preserve the tax benefits applicable to an ISO Option) or a "Non-Qualified
Cashless Exercise." For a "Qualified Cashless Exercise," payment may be made:
(i) with shares of common stock of the Company owned by the Optionee having a
fair market value (determined under Paragraph 17(j) of the Plan) on the date of
exercise at least equal to the aggregate ISO Option Price and/or Non-ISO Option
Price (as applicable) of the stock then being purchased, provided that such
tendered shares have been owned by the Optionee for at least as long as the ISO
Holding Period (as defined in Section 9 hereof); or (ii) with a combination of
such common stock and cash equal to the aggregate ISO Option Price and/or
Non-ISO Option Price (as applicable) of the stock then being purchased.


If the Optionee elects a "Non-Qualified Cashless Exercise" with respect to some
or all of the shares subject to an option, the Optionee will receive a number of
shares of common stock with a fair market value (as defined in Paragraph 16 of
the Plan) equal to the difference between the aggregate ISO Option Price or
Non-ISO Option Price (as applicable) and the aggregate fair market value (in
accordance with Paragraph 16 of the Plan) for the number of shares covered by
the cashless exercise decision, less all applicable taxes to be withheld in
accordance with Paragraph 17(f) of the Plan. If the Optionee chooses to make a
Non-Qualified Cashless Exercise of an ISO Option, such exercise shall be treated
for all purposes under the Plan as if it were an exercise of a Non-ISO Option.


9.  Disposal of ISO Option Shares. Any Optionee who disposes of shares of common
stock acquired on the exercise of an ISO Option by sale or exchange either (i)
within two years after the date of the grant of the ISO Option under which the
stock was acquired or (ii) within one year after the acquisition of such shares
((i) and (ii), collectively, the "ISO Holding Period") shall notify the Company
of such disposition and of the amount realized upon such disposition.


10.    Adjustment in Number of Shares of Optioned Stock and Option Price. The
Committee shall make appropriate and equitable adjustments, so as to preserve
the economic value of the Award to the Optionee, in the number and kind of
shares of ISO Optioned Stock and/or Non-ISO Optioned Stock (as applicable) with
respect to any unexercised portion of both the ISO Option and the Non-ISO Option
in the event of any stock split, reverse stock split, stock dividend, split-up,
split-off, or spin-off transaction affecting the Common Shares of the Company.
In the event of any recapitalization, merger, consolidation, rights offering,
reorganization, combination or exchange of shares, a sale by the Company of all
or part of its assets, a Change in Control (as defined in Paragraph 16 of the
Plan), any distribution to shareholders other than a normal cash dividend, or
other extraordinary or unusual event, if the Committee shall determine that such
event equitably requires, the Committee may make an adjustment to outstanding
options similar to that described in the preceding sentence (which adjustment
shall be made in the case of any event which has an economic effect on
outstanding Awards equivalent to that of any of the transactions described in
the preceding sentence).




    4  

--------------------------------------------------------------------------------

 


Similarly, in case of any such mandatory or discretionary adjustment regarding
the shares subject to any option, the ISO Option Price and/or the Non-ISO Option
Price (as applicable) with respect to the unexercised portion of any such option
shall be appropriately adjusted. In any such event, no fractional share of
common stock shall be issued upon the exercise of any ISO Option or Non-ISO
Option, and the applicable option price shall be appropriately adjusted to
reflect the non-issuance of any fractional share; further, the minimum number of
full shares which may be purchased upon such exercise pursuant to Section 5(b)
hereof shall be adjusted proportionately. Any such adjustments made by the
Committee shall be final and binding upon the Optionee, the Company and other
interested parties.


11.  Employment. As used herein, the term "employment" shall mean the employment
or performance of services by an individual for the Company or any of its
Affiliates (as defined in the Plan) and for an employer other than the Company
or its Affiliates, provided that (i) such employment or performance of services
is undertaken by the individual at the request of the Company, (ii) immediately
prior to undertaking such employment or performance of services, the individual
was employed by or performing services for the Company or its Affiliates and
(iii) such employment or performance of services is in the best interest of the
Company and is approved by the Committee as such.


Any such transfer of the Optionee from employment by the Company to an Affiliate
of the Company (as defined in the Plan) or from employment by an Affiliate to
the Company shall not be deemed to be a termination of employment for purposes
of this Agreement.


It shall not be considered a termination of employment when an Optionee is
placed by the Company on military or sick leave or such other type of leave of
absence which is considered as continuing intact the employment relationship of
the Optionee. In case of such a leave of absence, the employment relationship
shall be continued until the later of the date when such leave equals ninety
days or the date when the Optionee's right to reemployment with the Company
shall no longer be guaranteed either by statute or contract.
 
            12.  No Right to Continued Employment. It is understood that this
Agreement shall not be construed as an agreement or commitment by the Company or
any subsidiary or Affiliate to employ the Optionee during the term of the ISO
Option and/or the Non-ISO Option or for any fixed period of time.


13.   Withholding. Upon the exercise of either the ISO Option or the Non-ISO
Option, the Company shall not deliver or otherwise make shares of common stock
available to the Optionee or his beneficiary or representative until the Company
has received from the applicable party, in cash or any other form acceptable to
the Committee, the amount necessary to enable the Company to remit to the
appropriate government entity on behalf of the applicable party the amount
required to be withheld for taxes with respect to such transaction in accordance
with Paragraph 17(f) of the Plan.




    5  

--------------------------------------------------------------------------------

 


14.  Availability of Shares; Payment of Expenses. The Company shall at all times
during the term of the ISO Option and/or the Non-ISO Option, reserve and keep
available such number of shares of common stock as will be sufficient to satisfy
the requirements of this Agreement, shall pay all fees and expenses necessarily
incurred by the Company in connection with the issue of shares pursuant hereto
and will use its best efforts to comply with all laws and regulations which, in
the opinion of counsel for the Company, shall be applicable.


15.  Governing Law. This Option Agreement has been entered into pursuant to and
shall be governed by the laws of the State of Tennessee.


16.   Gender and Number. Any use of the masculine includes the feminine and the
neuter; and any use of the singular includes the plural, whenever such meanings
are appropriate.


17.  Headings and Definitions. The headings appearing at the beginning of each
Section in this Agreement are intended only as an index and are not to be
construed to vary the meaning of the provision to which they refer. Any
capitalized terms used but not defined herein shall have the meanings assigned
to such terms in Paragraph 16 of the Plan.


IN WITNESS WHEREOF, this Agreement has been duly executed by the Optionee and
the Company has caused this Agreement to be duly executed by its officers
thereunto duly authorized on the date and year above written.


ATTEST:
U.S. XPRESS ENTERPRISES, INC.
   
_________________________________
By ________________________________
 
Title _______________________________
     
___________________________________
 
OPTIONEE
 
Social Security No.:___________________
   





    6  